[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
The defendant in the above entitled action has been ordered to comply with an order of the court dated July 31, 2000 regarding responses to a discovery motion. The defendant has failed to respond to interrogatories 31, 32 36 and 37 and production requests 4, 12 and 13. The defendant has been reluctant to comply with this information because it relates to the personnel file of the defendant Cantrell Cheeks.
The undersigned has reviewed the personnel file in Camera and finds the plaintiff is entitled to review the information contained in the file. Therefore the defendant is ordered to comply with the responses to the above interrogatories and production request, and to permit the review of CT Page 11202 the file of Cantrell Cheeks. Pursuant to § 31-128f(2)the defendant employer Youth Continuum is therefore afforded protection from any claims regarding confidentiality that may be made by the defendant Cantrell Cheeks.
Howard Zoarski Judge Trial Referee